tiorable Aw3rsw J:Hiokey
CountyAuditor
Viotoria county
Viotoria,T-6

Dear Sir:                            OpiaLoa x0.0-1709
                                     Ret A66666iIIgfor taxes buildings
                                         partly oompletedon J6!ms.ry
                                         first.

        We are in fsmipt of your letter of Novsmb6r 16, 1939 in fiioh you
requ~st.6nopinionof tkd.6Dspar~~t asto.whefher or not bulldingspartly
oompi6tsdon the first day of Jsanaary6houldbeassessed for tax66 ~ovuring
the apartof the Wilding that was oompleted*

      Arti    7146 of the Reolssd Civil Statutespovid66 as follows:

"All property,real, ~@6rsonalor II&~&, l
                                       xeopL suoh as my bs hsreiaafter
6xpmssly axmnpted,Is subjbotto bxation, and the 66616shall be readarc
sd 6ad list6d as herein presorlbed.6

      Article 7146 of tImRevIsed Civil Statutesprovides as follows,

"Real propertyfor the .purpossof tsxatiom shall be ooastrued~toinoludetht
16ad itself,wbtbr laid out in town lots or otherrim, and all lmild~s,
&m1otur66 6x63.improvan~,or   other fixbar of diatsoever   kiadtherao!~,ud
rll th6 rights 6nd privilsges‘belongingor in a?@60 app6rbaiaiagthemto.
and all mines, minerals,quarries and fossils in aad under t&s sm~e.~

       It is to 'benoted thatArtiol6 7146, supra, does not limit the defiai-
tion of real propertyto iaolude only lands and buildings,I& also iaolndse
stxuoturesand 3mprov6m61tsor ofhsr fixtums of whatsom?r kind. There oaa
be no doubt Iart,
                that 'this legislativedefinitionof real props* is saffioi-
ently broad to oomr asd inoludeths value of an improvmeat on land, which
improvaneatis a partly oompletsdbuilding.

      We are unable to find q    ease in Texas which direolydeoides this
point. %wmr,     the followingquotationfrom the oa66 of Valdea V. City of
Laredo, 29 S.W. (2d) 802, is ixterestlng:

"Appellantmats his OPSO primarily upon the contentionthat the building
nas not in a oompletbdstate on.January1, 1917, 6nd that, under a custom of
the city, inocmpletedimprovmmts rem not taxable; that, umder suoh ou8-
tan, the oity mu6 obligatedto refund said taxes upon appellmt's petition
Hon.AndrsnJ~ Hiskey,Pags 2 (O-1709)


to the counoil. It is notnesessary +%Idetermineif the oily would or oould
be bound to raaittaxes  by mason of sny oustms establishedby .theoily 00u11-
oil, for there is no uvideaoein this oase of the exkteaoe of such oustom.s

       Hbil6 ths SUE Aatoaio Court of CivilAppeUs la this ease doe6 not di-
rE&~ p666 upon our poiat here, the Court's lpngrugeiadiates th6t h6dths
buildingkeen partly oompletedas of Jsnuuy 1, if it nrs to bs tax exaqvt, it
oould oaly be 60 by reason of a oustom Ost6bli6hedv the Citg Councilof
Laredo md not by opslrtioaof 16ws The Court r6fu66sto pm6 oa the validi-
ty ofths adoptionof su6h a oustom.

       Ia as 0666 of E6to Real Estate Corporationv. Lmisi6.aaTax Cos~~iasioa,
129 Southern117, the Suprm6 Court of i,otisi6aaconsidered6 ooatsaticol
                                                                     thaf
6a a-eat     buildingma   not suh&ot totaxatioa as a part ofreal estate
becausethe ssme m6 on* portly oompletedas of January1. The Court over-
rtisd the oOateatiOa6ad St6tsd 6s fOllOn6t

"There is no reasonwhy the iaoonpletelnaildiag shouldnot hav6 been assesssd
for taxes as a part of the real estate. The admissionin the plaintiff*8ps-
tifioathot the Iuildiag~6 one-fourthoompleted6ad would be worth $90,000
whsa completed,with the altera6tivedmend for a reduotioaof the assessmeat
to #13,500,if it shouldbe held valid, w6s 6a admissionthrt the iaoasplete
building~66 proper* of some vnlu6.s

       A like aoateatioa-8 made to the SuprsmeCourt of Illinoislaths case
of hoplo ex x-01YoDsnough,Ooun~ Cslleotorv. llvshfil Rield 6ad Cenpaay,
189 N. E. 005. fn holdinga Iuildiagp6rtly oompleteto be subjaotto assess-
ment fortaxes,the oourt stated as followar

"In Miohigatirand WlildingCnrp. v. Parrott,SSO Ill. 291, 199 N.E. 205, 209,
the taxpqsr soughtto evade paymsnt of taxes on a s6veatesm-stoqv  building
under coastruotioa  on the groundthat it was act under roof on April 1 of the
taxpclylag year. It nas 6lleged+lmtit ma th6 pr6~iX0sOf the board ofasssss-
or6 to omit such tisompl6tedbtildiagifras tisessmxit. M held that 'during
the ys6r %&mea April 1, 1929, impmvansata wer6 plaoed CQ app6116at1sprop
erty, and it thereforein 1929 beo6sm the duty of the bmrd of 66sessorsto
determinethe faaomt,in its opinion,of sny ohsagein the value v rsasm of
the Lnprovemexrbs thereon 6ndadd to the assessmentaooordinglyss

SApprodimPtely (22,000,OOOhad lmaa expsndedon appell6nt'sbuildingprior to
Apti 1. ItnO oocupbed &'tWWl+tSO tSaPntSdthiath0 'Sasuiag         SirtgdSy6.
It o6aaot be said that oa April 1 the luildiag1p6 of ao value or th6t it did
not add to the mark6t value of the lends The reoord ooaoluaivelyshow6 thaf
the improvemeatwas as8e886ble."

       It is the opinion of this Department,thsrsfcre,that land upoa whioh a
buildingis partly ocsspleted oaths first day of Januasy is subject to be asses-
sed for taxes at a valuationwhich iaaludesthe partiallyoomplatedStIUOtUmo

EGcRBcegw                                          TollI=W~t??Uly
APPFWED DEC. 9, 1939
/s/Gerald C. ]lana                              ATTORNEYGEIERAL OFT EXAS
        GENERAL OF’EXAS
iTiDR1vgy
APPMVED6 OPINION UUdKITTE2,SW2 CHAIRUS           By /a/ Billy Goldberg
                                                          ASsiStmt